DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 7/13/2022. The claim amendments are entered. Presently, claims 1-23 remain pending. Claims 1, 3, 12, and 14 have been amended. 

Applicant has sufficiently amended claims 3 and 14 to address the §112(b) antecedent issues. Accordingly, the §112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed on 7/13/2022 have been fully considered but they are not persuasive.

Applicant argues that Lin allegedly does not teach the amended claim limitations because it teaches a fine-tuning of the neural network as cited in Lin [0082] and that the combination of Lin with the other references also allegedly does not teach the amended claim limitations (Applicant’s reply pgs. 9-11). This argument is not persuasive because Lin is not being used to teach the amended claim limitations. Instead, Lin2 is used to teach the amended claim limitation. That is, contrary to Applicant’s arguments, the combination of Lin and Lin2 does teach the amended claim limitations as shown in the updated mapping below. 
In addition, the citation of Lin [0082] is not persuasive because that citation is merely teaching an example of one configuration. That is, in that one configuration example, additional training can be performed via fine-tuning of the neural network. However, this fine-tuning step is not required to performed in other configurations and examples. That is, this is an optional step that can be performed in this one configuration and example as desired. This is not a required step and as such, the fine-tuning is only taught at [0082]. 
Applicant’s inclusion of all the other citations as an attempt to lump them into the fine-tuning process is wholly incorrect and refuted. The other citations describe various details about the deep neural network, its operation, and its quantization into a fixed-point neural network. The other citations are not describing a fine-tuning process, wherein the fine-tuning process was explained above as merely an additional/optional process and as such, was only described at [0082]. Therefore, Applicant’s inclusion of the other citations into the fine-tuning is incorrect.
For these reasons, the arguments are not persuasive and are refuted. 

Applicant similarly argues that the references in combination also allegedly do not teach the amended limitations for claim 12 (Applicant’s reply pg. 11). This argument is not persuasive. Similar to the above explanations, the combination of Lin and Lin2 does teach the amended claim limitations as shown in the updated mapping below.  

Applicant also argues that the combination of the cited prior art references with Lin2 allegedly does not teach the amended claim limitations by providing a citation from Lin2 Abstract to support the arguments. This is not persuasive because the updated mapping below shows that the combination of the prior art references with Lin2 does teach the amended claim limitations. In addition, the citation from Lin2 Abstract just shows that the deep convolutional network (i.e., a type of deep neural network) can be additionally fine-tuned as needed. That is, the fine-tuning is an optional additional step rather than a required step. Indeed, Lin2 teaches that the quantized fixed point deep neural network can be generated without any fine-tuning (see e.g., Lin2 Section 4). The updated mapping below also shows that such fine-tuning is not needed. Thus, Applicant’s arguments are not persuasive.  

Likewise, Applicant also argues that the combination of the cited prior art references with Sekiyama allegedly fails to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s reply pgs. 12-13). This is not persuasive because the updated mapping below shows that the combination of the prior art references with Sekiyama does teach the amended claim limitations. 

Specification
The title is objected to because of the following informality: there is a typo in the title. “APPARTUS” should be changed to “APPARATUS”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0328646, hereinafter Lin) in view of Vantrease et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0294413, hereinafter Vantrease), Glier et. al. (U.S. Pat. No. 5,479,574, hereinafter Glier), and Lin et. al., “Fixed Point Quantization of Deep Convolutional Networks” (hereinafter Lin2). 

Regarding claim 1, Lin teaches:
A processor implemented neural network method of parameter quantization, comprising ([0056]: describing processor for that can be utilized by neural network for quantization): 
…; 
determining a probability density function (PDF) type, for each channel, appropriate for the channel profile information ([0063]-[0065]: describing a pfrobability distribution function and its computation along with various statistical distributions, e.g. Gaussian or Laplacian or the like, in correlation with the layers/channels of the neural network, i.e. channel profile information.) …; 
determining a fixed-point representation, based on the determined PDF type, for each channel, statistically covering the distribution range of the first parameter activation values ([0076]: describing a new value bias value representing a conversion from floating to fixed point. The new value being related to the layer and neuron activations and statistical distribution of the bias and activations ([0064] and [0069]-[0075]), as well as the statistical distribution of the input parameter values ([0065]-[0068]) and a step size ([0078]). Wherein the layers and nodes denote the channel and the PDF can be denoted by the various statistical distribution values related to the input bias.); and 
generating a fixed-point quantized neural network based on the fixed-point representation determined for each channel ([0056], [0062], [0082], and [0084]: describing that a fixed point neural network can be generated based on fixed point quantization of network parameters and channels. See also [0063]-[0065] and [0072]-[0077]: describing the quantization computations of the channels in further detail with regards to the channels, activations, and statistical distributions.)…, 
for performing recognition of the input using the generated fixed-point quantized neural network ([0044]: describing that the neural network can compute an output comprising recognizing data from the input images. Wherein the neural network can be utilized as fixed point neural network with quantizations ([0058], [0062], and [0071]).).

While the cited reference Lin teaches the above limitations of claim 1, it does not explicitly teach: “obtaining channel profile information for first parameter activation values of a floating-point type in each channel included in each of feature maps based on an input in a first dataset to a floating-point parameters pre-trained neural network, the channel profile information including information associated with a distribution range of the first parameter activation values” on lines 3-6. Vantrease discloses the claim limitations, teaching: that a “pre-trained neural network” receives floating point inputs, wherein such “floating point inputs may include weights and/or input data elements for the layer of the artificial neural network. The input data elements may include, for example, an image to be analyzed by the neural network or a feature map generated by a preceding layer in the neural network.” (Vantrease [0115]). Wherein the input dataset include images comprising of data from multiple pixel groups and corresponding image channels that can be received by the neural network (Vantrease [0042]-[0043] and [0076]-[0077]). The neural network comprises a plurality of channels such as layers, nodes, or processing elements (Vantrease [0017], [0020], and [0025]-[0026]). Wherein the weights and input data of the neural network comprising a plurality of channels are associated with activation values having a distribution range, e.g. a sigmoid activation with a distribution range of [0, 1] or an activation tan h function with a distribution range of [-1, 1] (Vantrease [0030]-[0032]).)”:
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) in the cited reference Lin to include the pre-trained neural network and channel profile information in Vantrease. Doing so would enable “accelerating the quantized computation of the artificial neural network” (Vantrease [0016]). Wherein such quantization of the neural network can help to reduce computational resources (Vantrease [0087]). 

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “based on a classification neural network being configured to receive the channel profile information as a dataset and provide, as an output, the PDF type for each channel” on lines 8-10. Glier discloses the claim limitations, teaching: that “the neural network 20 receives a plurality of input pattern features U1-UN, and provides output classification information PDF1--PDFL” (Glier col. 6, lines 9-22). Wherein PDF denotes a “probability density function (pdfs)” (Glier col. 5, lines 9-31) and the neural network operates as a classification neural network (Glier col. 5, lines 50-54). The neural network comprises a plurality of channels such as layers or nodes, wherein the neural network can receive data related to the various channels (Glier col. 3, lines 30-47 and col. 5, lines 33-43). The data received includes input pattern features comprising activation function computations with a distribution (Glier col. 3, lines 62-69 to col. 4, lines 1-33 and col 10, lines 30-35 and 41-48). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) and pre-trained neural network and channel profile information in the combined cited references to include the classification neural network in Glier. Doing so would enable “[a] neural network and method for pipeline operation within a neural network which permits rapid classification of input vectors provided thereto is disclosed. In a training mode, a plurality of training input features are presented to the neural network and distances between the plurality of training features and a plurality of prototype weight values are concurrently computed. In response to an indication of a last training epoch count values for each of the prototype weight values are stored in a memory to thereby allow the neural network to operate in a probabilistic classification mode.” (Glier Abstract).

While the cited references in combination teach the above limitations of claim 1, they do not explicitly teach: “such that the generated fixed-point quantized neural network is not re-trained” on lines 14-15. Lin2 teaches: that a fixed point deep neural network (DNN), such as a deep convolutional neural network (DCN), is generated without training (Lin2 Sections 1, 4, and 5.4). Wherein the fixed point DCN is a quantized fixed point DCN (Lin2 Sections 3.3, 4, and 4 all). Section 4 all describes in detail the quantization of various values and layers of the neural network to generate a fixed-point quantized neural network.).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF), pre-trained neural network, channel profile information, and classification neural network in the combined cited references to include the not retraining in Lin2. Doing so would enable “a quantizer design for fixed point implementation of DCNs. We formulate and solve an optimization problem to identify optimal fixed point bit-width allocation across DCN layers” (Lin2 Abstract). That is, “we develop a principled approach to converting a pretrained floating point DCN model to its fixed point equivalent” (Lin2 Conclusion). 

Regarding claim 2, the rejection of claim 1 is incorporated. Lin teaches:
The method of claim 1, … is a neural network trained to select a PDF type determined most appropriate for determining the fixed-point representation for each channel, from among a plurality of predefined PDF types ([0083]-[0084]: describing the selection of a statistical distribution related to an input into the channels of the neural network that results in a fixed point neural network. Wherein the different PDF was previously described.), and …. 

While the cited reference Lin teaches the above limitations of claim 2, Vantrease further teaches:
… wherein the classification neural network (Vantrease [0041]: describing a neural network that can be used for classification purposes.)…
the method further comprises training the classification neural network (Vantrease [0063]-[0065]: describing the training of the neural network that can be used for classification purposes.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) in the cited reference Lin to include the basic classification neural network and training in Vantrease. Doing so would enable the use of a convolutional neural network for image classification (Vantrease [0043]).

Regarding claim 3, the rejection of claim 2 is incorporated. Lin teaches: 
The method of claim 2, … comprises: 
…;
determining a candidate fixed-point representation, for each of the plurality of predefined PDF types, statistically covering a distribution range of the second parameter activation values ([0076]: describing a new value bias value representing a conversion from floating to fixed point. The new value being related to the layer and neuron activations and statistical distribution of the bias ([0064] and [0069]-[0075]), as well as the statistical distribution of the input parameter values ([0065]-[0068]) and a step size ([0078]). Wherein the layers and nodes can denote the channel and the PDF can be denoted by the various statistical distribution values related to the input bias.); 
…;
generating a training dataset matching the profile information of the second parameter activation values to the optimum PDF type ([0082] and [0084]: describing a fine-tuning process of the neural network based on training via backpropagation of the fine-tuned parameters comprising activations. Wherein the parameters were previously optimized via the statistical distributions ([0063]-[0065] and [0080]). See also [0048]: describing that a “hierarchical representation of training data sets” can be obtained for training.); and ….

While the cited reference Lin teaches the above limitations of claim 3, Vantrease further teaches:
“wherein the training of the classification neural network” on lines 1-2; “obtaining profile information of second parameter activation values of a floating-point type used in each channel included in each of feature maps based on an input in a second dataset to the floating-point parameters pre-trained neural network;” on lines 3-5; and “training the classification neural network using the training dataset” on line 15. Vantrease discloses the claim limitations, teaching: 
“wherein the training of the classification neural network” and “training the classification neural network using the training dataset”: that the neural network that can be used for classification can utilize “a training sample” (Vantrease [0063]).  
“obtaining profile information of second parameter activation values of a floating-point type used in each channel included in each of feature maps based on an input in a second dataset to the floating-point parameters pre-trained neural network”: that a “pre-trained neural network” receives floating point inputs, wherein such “floating point inputs may include weights and/or input data elements for the layer of the artificial neural network. The input data elements may include, for example, an image to be analyzed by the neural network or a feature map generated by a preceding layer in the neural network.” (Vantrease [0115]). Wherein the input includes trained datasets with its corresponding parameters, which comprises second parameter values that includes activation values (Vantrease [0063] and [0065]). The input also includes images that comprise of data from multiple pixel groups and corresponding image channels that can be received by the neural network (Vantrease [0042]-[0043] and [0076]-[0077]). The neural network comprise a plurality of channels such as layers, nodes, or processing elements (Vantrease [0017], [0020], and [0025]-[0026]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) in the cited reference Lin to include the pre-trained neural network and training the classification neural network in Vantrease. Doing so would enable “accelerating the quantized computation of the artificial neural network” (Vantrease [0016]). Wherein such quantization of the neural network can help to reduce computational resources (Vantrease [0087]).

While the cited references in combination teach the above limitations of claim 3, they do not explicitly teach: “quantizing the second parameter activation values based on the determined candidate fixed-point representation for each of the plurality of predefined PDF types and determining an optimum PDF type corresponding to the candidate fixed-point representation having a highest 28signal-to-quantization-noise ratio (SQNR) based on a result of the quantization” on lines 9-12. Lin2 discloses the claim limitations, teaching: the quantization of the activation and weight parameter values of the neural network for conversion to a fixed point neural network (Lin2 section 4.1). Wherein the computation includes a determination of SQNR as it relates to a bit-width with different statistical/PDF distributions (Lin2 3.1 and 3.3). The computation calculates the various SQNR values as a result of the quantization, with the predicted and measures SQNR values showing high vs. low values (Lin2 5.3) as a result of the optimization of the SQNR values from optimizing the various bit-widths (Lin2 5.1 and 5.2), with such bit-widths being related to the statistical distributions. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) with the pre-trained neural network and channel profile information and classification neural network in the combined cited references to include the fixed-point computations in Lin2. Doing so would enable “a quantizer design for fixed point implementation of DCNs [deep convolutional networks]. We formulate and solve an optimization problem to identify optimal fixed point bit-width allocation across DCN layers. Our experiments show that in comparison to equal bit-width settings, the fixed point DCNs with optimized bit width allocation offer > 20%reduction in the model size without any loss in accuracy on CIFAR-10 benchmark. We also demonstrate that fine-tuning can further enhance the accuracy of fixed point DCNs beyond that of the original floating point model. In doing so, we report a new state-of-the-art fixed point performance of 6.78% error-rate on CIFAR-10 benchmark.” (Lin2 Abstract).

Regarding claim 4, the rejection of claim 3 is incorporated. The cited references in combination do not explicitly teach: “wherein the determining of the fixed-point representation for each of the plurality of predefined PDF types further comprises determining a fractional length of the fixed-point representation to reduce a quantization error for each of the plurality of predefined PDF types when a number of bits representing the fixed-point representation is fixed”. Lin2 further teaches: a conversion from a floating point representation into a fixed point representation comprising a fractional bit computation (Lin2 section 3.3). Wherein the conversion and fractional bit computation is performed via optimizing quantization parameters. The bit-width sizes parameter can be optimized for improved efficiency and to minimize quantization error, with the optimization varying based on a different statistical distributions, i.e. PDF types (Lin2 sections 3.1, 4.1.1, and 5.1).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) with the pre-trained neural network and channel profile information and classification neural network in the combined cited references to include the fixed-point computations in Lin2. Doing so would enable “determining the fixed point format [wherein doing so] is equivalent to determining the resolution, which in turn means identifying the number of fractional bits it requires to represent the number” (Lin2 Section 3.3). 

Regarding claim 5, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the determining of the fixed-point representation further comprises determining a fractional length of the fixed-point representation to reduce a quantization error when a number of bits representing the fixed-point representation is fixed”. Lin2 further teaches: a conversion from a floating point representation into a fixed point representation comprising a fractional bit computation (Lin2 section 3.3). Wherein the conversion and fractional bit computation is performed via optimizing quantization parameters. The bit-width sizes parameter can be optimized for improved efficiency and to minimize quantization error (Lin2 sections 3.1, 4.1.1, and 5.1).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) with the pre-trained neural network and channel profile information and classification neural network in the combined cited references to include the fixed point computations in Lin2. Doing so would enable “determining the fixed point format [wherein doing so] is equivalent to determining the resolution, which in turn means identifying the number of fractional bits it requires to represent the number” (Lin2 Section 3.3).

Regarding claim 6, the rejection of claim 1 is incorporated. Lin teaches:
The method of claim 1, wherein the first parameter activation values comprise activations of the floating-point type used in each channel included in each of the feature maps ([0062]: describing that the quantization for converting from floating point type to a fixed point type includes performing the quantization of the activations for the various layers in the neural network, wherein such layers can comprise channels. Wherein each layer can produce its own corresponding feature map ([0051]).
Similarly, see also [0064] and [0071]-[0076]: describing the computation for the activations of the various layers in further detail.).

Regarding claim 8, the rejection of claim 1 is incorporated. Lin teaches:
The method of claim 1, wherein the channel profile information comprises any one or any combination of two or more of an average ([0066]: describing a mean/an average of the input into a neural network. See also [0067]-[0068]: describing modifications to the input via the mean.), a variance ([0066]: describing a variance of the input into a neural network. See also [0067]-[0068]: describing modifications to the input via the variance.), an expected value, a skewness, a kurtosis, a hyper-skewness, and a hyper-kurtosis of the first parameter activation values.

Regarding claim 9, the rejection of claim 1 is incorporated. Vantrease further teaches:
The method of claim 1, wherein the generating of the fixed-point quantized neural network further comprises: 
obtaining a maximum value of weights included in each kernel from data of the floating-29point parameters pre-trained neural network (Vantrease [0083]-[0086]: describing the quantization of neural network parameter values, which comprises weight values, by constraining the parameter values to a minimum and maximum range of values. That is, the range includes maximum weight values. Wherein the network can be a “pre-trained neural network” that can receive floating point inputs, such as “floating point inputs [that] may include weights and/or input data elements for the layer of the artificial neural network” (Vantrease [0115]). Wherein “[t]he weight may be an element of a convolution kernel (i.e., filter) or a weight of a connection between nodes on two layers of a fully-connected layer.” (Vantrease [0077] and [0109]).); and 
… based on the obtained maximum value (Vantrease [0083]-[0086]: describing the quantization of neural network parameter values, which comprises weight values, by constraining the parameter values to a minimum and maximum range of values. That is, the range includes maximum weight values.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) with classification neural network in the combined cited references to include the pre-trained neural network in Vantrease. Doing so would enable “accelerating the quantized computation of the artificial neural network” (Vantrease [0016]). Wherein such quantization of the neural network can help to reduce computational resources (Vantrease [0087]).  

While the cited reference Vantrease in combination with the other cited references teach the above limitations of claim 9, they do not explicitly teach: “determining a fractional length of the fixed-point representation to represent the weights” on line 5. Lin2 discloses the claim limitation, teaching: a conversion from a floating point representation into a fixed point representation comprising a fractional bit computation of the weights in the layers of the neural network.
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) with channel profile information and classification neural network in the combined cited references to include the fixed-point computations in Lin2. Doing so would enable “determining the fixed point format [wherein doing so] is equivalent to determining the resolution, which in turn means identifying the number of fractional bits it requires to represent the number” (Lin2 Section 3.3).


Regarding claim 10, the rejection of claim 2 is incorporated. Lin teaches:
The method of claim 2, wherein the plurality of predefined PDF types comprises any one of or any combination of two or more of: 
a Laplace distribution ([0064]: describing a Laplacian distribution), a hyperbolic secant distribution, a logistic distribution, a normal distribution ([0064]: describing a Gaussian distribution), a raised-cosine distribution, a Wigner distribution, a uniform distribution and a super Cauchy distribution.

Regarding claim 11, the rejection of claim 1 is incorporated. Lin teaches:
The method of claim 1, further comprising performing recognition of the input using the generated fixed-point quantized neural network ([0043]-[0044] and [0047]: describing that a deep convolutional network (DCN) may be presented with new images for recognition. Wherein such DCN can be quantized into a fixed quantized neural network ([0058] and [0062]).).

Regarding claim 12, Lin teaches:
An apparatus comprising: 
a processor configured to ([0034] and [0036]: describing processors that can perform instruction sets.): 
…; 
determine a probability density function (PDF) type, for each channel, appropriate for the channel profile information ([0063]-[0065]: describing a probability distribution function and its computation along with various statistical distributions, e.g. Gaussian or Laplacian or the like, in correlation with the layers/channels of the neural network.)…; 
determine a fixed-point representation, based on the determined PDF type, for each channel, statistically covering the distribution range of the first parameter values ([0076]: describing a new value bias value representing a conversion from floating to fixed point. The new value being related to the layer and neuron activations and statistical distribution of the bias and activations ([0064] and [0069]-[0075]), as well as the statistical distribution of the input parameter values ([0065]-[0068]) and a step size ([0078]). Wherein the layers and nodes denote the channel and the PDF can be denoted by the various statistical distribution values related to the input bias.); and 
generate a fixed-point quantized neural network based on the determined fixed-point representation for each channel ([0056], [0062], [0082], and [0084]: describing that a fixed point neural network can be generated based on fixed point quantization of network parameters and channels. See also [0063]-[0065] and [0072]-[0077]: describing the quantization computations of the channels in further detail with regards to the channels, activations, and statistical distributions.)…, 
for performing recognition of the input using the generated fixed-point quantized neural network ([0044]: describing that the neural network can compute an output comprising recognizing data from the input images. Wherein the neural network can be utilized as fixed point neural network with quantizations ([0058], [0062], and [0071]).).

While the cited reference Lin teaches the above limitations of claim 12, it does not explicitly teach: “obtain channel profile information for first parameter activation values of a floating-point type in each channel included in each of feature maps based on an input in a first dataset to a floating-point parameters pre-trained neural network, the channel profile information including information associated with a distribution range of the first parameter activation values” on lines 3-6. Vantrease discloses the claim limitations, teaching: that a “pre-trained neural network” can receive floating point inputs, wherein such “floating point inputs may include weights and/or input data elements for the layer of the artificial neural network. The input data elements may include, for example, an image to be analyzed by the neural network or a feature map generated by a preceding layer in the neural network.” (Vantrease [0115]). Wherein the input dataset include images comprising of data from multiple pixel groups and corresponding image channels that can be received by the neural network (Vantrease [0042]-[0043] and [0076]-[0077]). The neural network comprises a plurality of channels such as layers, nodes, or processing elements (Vantrease [0017], [0020], and [0025]-[0026]). Wherein the weights and input data of the neural network comprising a plurality of channels are associated with activation values having a distribution range, e.g. a sigmoid activation with a distribution range of [0, 1] or an activation tan h function with a distribution range of [-1, 1] (Vantrease [0030]-[0032]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) in the cited reference Lin to include the pre-trained neural network and channel profile information in Vantrease. Doing so would enable “accelerating the quantized computation of the artificial neural network” (Vantrease [0016]). Wherein such quantization of the neural network can help to reduce computational resources (Vantrease [0087]). 

While the cited references in combination teach the above limitations of claim 12, they do not explicitly teach: “based on a classification network being configured to receive the channel profile information as a dataset and provide, as an output, the PDF type for each channel” on lines 8-10. Glier discloses the claim limitations, teaching: that the “network 20 receives a plurality of input pattern features U1-UN, and provides output classification information PDF1--PDFL” (Glier col. 6, lines 9-22). Wherein PDF denotes a “probability density function (pdfs)” (Glier col. 5, lines 9-31) and the network can operate as a classification network (Glier col. 5, lines 50-54). The network can comprise a plurality of channels such as layers or nodes, wherein the network can receive data related to the various channels (Glier col. 3, lines 30-47 and col. 5, lines 33-43). The data received includes input pattern features comprising activation function computations with a distribution (Glier col. 3, lines 62-69 to col. 4, lines 1-33 and col 10, lines 30-35 and 41-48).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) and pre-trained neural network and channel profile information in the combined cited references to include the classification neural network in Glier. Doing so would enable a “network which permits rapid classification of input vectors provided thereto is disclosed. In a training mode, a plurality of training input features are presented to the neural network and distances between the plurality of training features and a plurality of prototype weight values are concurrently computed. In response to an indication of a last training epoch count values for each of the prototype weight values are stored in a memory to thereby allow the neural network to operate in a probabilistic classification mode.” (Glier Abstract).

While the cited references in combination teach the above limitations of claim 12, they do not explicitly teach: “such that the generated fixed-point quantized neural network is not re-trained” on lines 14-15. Lin2 teaches: that a fixed point deep neural network (DNN), such as a deep convolutional neural network (DCN), is generated without training (Lin2 Sections 1, 4, and 5.4). Wherein the fixed point DCN is a quantized fixed point DCN (Lin2 Sections 3.3, 4, and 4 all). Section 4 all describes in detail the quantization of various values and layers of the neural network to generate a fixed-point quantized neural network.).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF), pre-trained neural network, channel profile information, and classification neural network in the combined cited references to include the not retraining in Lin2. Doing so would enable “a quantizer design for fixed point implementation of DCNs. We formulate and solve an optimization problem to identify optimal fixed point bit-width allocation across DCN layers” (Lin2 Abstract). That is, “we develop a principled approach to converting a pretrained floating point DCN model to its fixed point equivalent” (Lin2 Conclusion). 

Regarding claim 13, the rejection of claim 12 is incorporated. Lin teaches: 
The apparatus of claim 12, … comprises a trained neural network configured to select a PDF type determined most appropriate for determining the fixed-point representation for each channel, from among a plurality of predefined PDF types ([0083]-[0084]: describing the selection of a statistical distribution related to an input into the channels of the neural network, which can learn and be trained, that results in a fixed point neural network. Wherein the different PDF was previously described.), and ….

While the cited reference Lin teaches the above limitations of claim 13, Vantrease further teaches: 
…wherein the classification network (Vantrease [0041]: describing a neural network that can be used for classification purposes.)…
the processor is configured to train the classification network (Vantrease [0063]-[0065] and [0068]: describing the training of the neural network that can be used for classification purposes, wherein the training can be performed by the processor.)
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process for determining a probability density function (PDF) in the cited reference Lin to include the basic classification neural network and training in Vantrease. Doing so would enable the use of a convolutional neural network for image classification (Vantrease [0043]).

Regarding claim 14, claim 14 is substantially similar to claim 3 and therefore is rejected on the same ground as claim 3. Claim 14 is an apparatus claim that corresponds to method claim 3.

Regarding claim 15, claim 15 is substantially similar to claim 4 and therefore is rejected on the same ground as claim 4. Claim 15 is an apparatus claim that corresponds to method claim 4.

Regarding claim 16, claim 16 is substantially similar to claim 5 and therefore is rejected on the same ground as claim 5. Claim 16 is an apparatus claim that corresponds to method claim 5.

Regarding claim 17, claim 17 is substantially similar to claim 6 and therefore is rejected on the same ground as claim 6. Claim 17 is an apparatus claim that corresponds to method claim 6.

Regarding claim 19, claim 19 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. Claim 19 is an apparatus claim that corresponds to method claim 8.

Regarding claim 20, claim 20 is substantially similar to claim 9 and therefore is rejected on the same ground as claim 9. Claim 20 is an apparatus claim that corresponds to method claim 9.

Regarding claim 21, claim 21 is substantially similar to claim 10 and therefore is rejected on the same ground as claim 10. Claim 21 is an apparatus claim that corresponds to method claim 10.
Regarding claim 22, claim 22 is substantially similar to claim 11 and therefore is rejected on the same ground as claim 11. Claim 22 is an apparatus claim that corresponds to method claim 11.

Regarding claim 23, the rejection of claim 12 is incorporated. Lin teaches:
The apparatus of claim 12, further comprising a memory storing instructions, which when executed by the processor causes the processor to ([0034] and [0036]: describing processors comprising memory blocks that can perform instruction sets.): 
perform the obtaining of the channel profile information ([0051]: describing input channel information for the neural network. See also [0064] and [0071]: describing activation values and weight values of the layers in the neural network, wherein such layers can also comprise channels and the values can also denote channel profile information.); 
perform the determining of the probability density function (PDF) type ([0063]-[0065]: describing a probability distribution function and its computation along with various statistical distributions, e.g. Gaussian or Laplacian or the like, in correlation with the layers/channels of the neural network.); 
perform the determining of the fixed-point representation ([0076]: describing a new value bias value representing a conversion from floating to fixed point. The new value being related to the layer and neuron activations and statistical distribution of the bias ([0064] and [0069]-[0075]), as well as the statistical distribution of the input parameter values ([0065]-[0068]) and a step size ([0078]).); and 
perform the generating of the fixed-point quantized neural network ([0056], [0062], [0082], and [0084]: describing that a fixed point neural network can be generated based on fixed point quantization of network parameters and channels.).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0328646, hereinafter Lin), Vantrease et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2019/0294413, hereinafter Vantrease), Glier et. al. (U.S. Pat. No. 5,479,574, hereinafter Glier), and Lin et. al., “Fixed Point Quantization of Deep Convolutional Networks” (hereinafter Lin2) in view of Sekiyama et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0365558, hereinafter Sekiyama). 

Regarding claim 7, the rejection of claim 1 is incorporated. The cited references in combination do not explicitly teach: “wherein the first dataset corresponds to image samples of less than a predetermined number”. Sekiyama discloses the claim limitations, teaching: various batches of training input, wherein such input can include 10,000 input images and a batch can be 100 input images (Sekiyama [0038]). That is, an initial batch can be less than some predetermined amount. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to the process for determining a probability density function (PDF) with channel profile information and classification neural network in the combined cited references to include the input image samples in Sekiyama. Doing so would enable “[a] neural network 100 [that] may have untrained weights and biases, and back propagation may involve the stochastic gradient descent to train the network over a subset of training inputs” (Sekiyama [0038]). Wherein doing so can allow for “reducing memory utilization of an artificial neural network” (Sekiyama [0039]), which can help to improve the neural network’s performance (Sekiyama [0053]).  

Regarding claim 18, claim 18 is substantially similar to claim 7 and therefore is rejected on the same ground as claim 7. Claim 18 is an apparatus claim that corresponds to method claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Mellempudi et. al., “Ternary Neural Networks with Fine-Grained Quantization”: describing neural network with fine-grained quantization. Wherein the fine-grained quantization is a process that can convert pre-trained neural network models for quantization without the need for re-training. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128    

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128